       Case 4:19-cv-00872-HSG Document 178 Filed 06/14/19 Page 1 of 2



 1   XAVIER BECERRA
     Attorney General of California
 2   ROBERT W. BYRNE
     SALLY MAGNANI
 3   MICHAEL L. NEWMAN
     Senior Assistant Attorneys General
 4   MICHAEL P. CAYABAN
     CHRISTINE CHUANG
 5   EDWARD H. OCHOA
     Supervising Deputy Attorneys General
 6   BRIAN J. BILFORD
     NOAH M. GOLDEN-KRASNER
 7   SPARSH S. KHANDESHI
     HEATHER C. LESLIE
 8   JANELLE M. SMITH
     JAMES F. ZAHRADKA II
 9   LEE I. SHERMAN (SBN 272271)
     Deputy Attorneys General
10    300 S. Spring St., Suite 1702
      Los Angeles, CA 90013
11    Telephone: (213) 269-6404
      Fax: (213) 897-7605
12    E-mail: Lee.Sherman@doj.ca.gov
     Attorneys for Plaintiff State of California
13
                               IN THE UNITED STATES DISTRICT COURT
14
                           FOR THE NORTHERN DISTRICT OF CALIFORNIA
15
                                             OAKLAND DIVISION
16
17

18   STATE OF CALIFORNIA et al.;                                Case No. 4:19-cv-00872-HSG
19                                            Plaintiffs,       RE-NOTICE OF PLAINTIFF STATES
                                                                OF CALIFORNIA AND NEW MEXICO’S
20                  v.                                          MOTION FOR PARTIAL SUMMARY
                                                                JUDGMENT REGARDING SECTIONS
21                                                              284, 8005, AND 9002
     DONALD J. TRUMP, in his official
22   capacity as President of the United States of              Judge:
                                                                     The Honorable Haywood S.
     America et al.;                                                 Gilliam, Jr.
23                                                     Hearing Date: None Set Per Court Order
                                           Defendants. Trial Date:   None Set
24                                                     Action Filed: February 18, 2019
25

26

27

28
                                                            1
         Re-Notice of Pl. States of California and New Mexico’s Mot. For Partial Summ. J. (4:19-cv-00872-HSG)
       Case 4:19-cv-00872-HSG Document 178 Filed 06/14/19 Page 2 of 2



 1                                         RE-NOTICE OF MOTION

 2         PLEASE TAKE NOTICE that Plaintiff States of California and New Mexico hereby submit

 3   their Notice of Motion for Partial Summary Judgment regarding Sections 284, 8005, and 9002,

 4   ECF No. 176. Plaintiffs previously set a hearing in the docket-entry in ECF for 9:00 AM on

 5   October 24, 2019 in Courtroom 2 of the above-captioned Court, 1301 Clay Street, Oakland, CA

 6   94612. Pursuant to this Court’s June 7, 2019 Scheduling Order, ECF No. 174, “Plaintiffs’

 7   motions for partial summary judgment/permanent injunction on the Section 284 and 8005 issues

 8   will be deemed submitted upon the completion of briefing” and “[t]he Court will notify the

 9   parties if a hearing is necessary.”

10
      Dated: June 14, 2019                                     Respectfully submitted,
11
                                                               XAVIER BECERRA
12                                                             Attorney General of California
                                                               ROBERT W. BYRNE
13                                                             SALLY MAGNANI
                                                               MICHAEL L. NEWMAN
14                                                             Senior Assistant Attorneys General
                                                               MICHAEL P. CAYABAN
15                                                             CHRISTINE CHUANG
                                                               EDWARD H. OCHOA
16                                                             Supervising Deputy Attorneys General
                                                               BRIAN J. BILFORD
17                                                             NOAH M. GOLDEN-KRASNER
                                                               SPARSH S. KHANDESHI
18                                                             JANELLE M. SMITH
                                                               JAMES F. ZAHRADKA II
19
                                                               /s/ Lee I. Sherman
20
                                                               LEE I. SHERMAN
21                                                             Deputy Attorneys General
                                                               Attorneys for Plaintiff State of California
22

23

24

25

26

27

28
                                                          2
         Re-Notice of Pl. States of California and New Mexico’s Mot. For Partial Summ. J. (4:19-cv-00872-HSG)
